Name: Commission Regulation (EEC) No 2185/87 of 23 July 1987 on the repayment of export refunds for certain agricultural products exported in the form of certain goods not covered by Annex II to the Treaty and the charging of accession compensatory amounts
 Type: Regulation
 Subject Matter: beverages and sugar;  plant product;  trade policy;  agricultural policy;  tariff policy
 Date Published: nan

 Avis juridique important|31987R2185Commission Regulation (EEC) No 2185/87 of 23 July 1987 on the repayment of export refunds for certain agricultural products exported in the form of certain goods not covered by Annex II to the Treaty and the charging of accession compensatory amounts Official Journal L 203 , 24/07/1987 P. 0020 - 0021 Finnish special edition: Chapter 3 Volume 24 P. 0030 Swedish special edition: Chapter 3 Volume 24 P. 0030 *****COMMISSION REGULATION (EEC) No 2185/87 of 23 July 1987 on the repayment of export refunds for certain agricultural products exported in the form of certain goods not covered by Annex II to the Treaty and the charging of accession compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (3), as last amended by Regulation (EEC) No 229/87 (4), and in particular Article 19 (7) thereof, Having regard to Council Regulation (EEC) No 467/87 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for cereals on account of the accession of Spain (5), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 469/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts in the sugar sector (6), and in particular Article 7 thereof, Whereas an accession compensatory amount is payable in respect of certain products in intra-Community trade; Whereas trade has been deflected as regards certain goods and measures should therefore be taken to avoid any such deflection; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee concerned, HAS ADOPTED THIS REGULATION: Article 1 1. Goods listed in the Annex and released for free circulation in a Member State shall be regarded as having qualified for the refund or refunds fixed for agricultural products exported from the Community in the form of such goods. 2. When the said goods are released for free circulation the importers shall repay the refund or refunds which were granted. 3. Where the amount of the refund or refunds actually granted cannot be determined to the satisfaction of the competent authorities, it shall be regarded as equal to the refund applicable in the Community on the date on which the goods are re-imported. The refund shall be calculated using the quantities of basic products listed in the Annex. 4. Paragraphs 1, 2 and 3 shall not apply in cases where the importer provides proof that: - no refund was granted, or - the goods originate in a third country. Article 2 Where the goods referred to in Article 1 would have attracted an accession compensatory amount in intra-Community trade between the Member State of origin and the Member State in which they are released for free circulation, the accession compensatory amount shall, when the goods are released for free circulation, also be paid to the Member State in which the said release takes place; the date to be used for the application of the rate shall be the date of release for free circulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 182, 3. 7. 1987, p. 40. (3) OJ No L 177, 1. 7. 1981, p. 4. (4) OJ No L 25, 26. 1. 1987, p. 1. (5) OJ No L 53, 1. 3. 1986, p. 25. (6) OJ No L 53, 1. 3. 1986, p. 32. ANNEX 1.2 // // // Goods (CCT heading No) // Quantities of basic products regarded as having been used to manufacture 100 kg of goods // // // 39.06 B // 717 kg of white sugar // 29.44 A // 6 703 kg of maize plus 787,40 kg of white sugar